                                                                                                    --~
                    Case 1:18-mj-04067-UA Document 32 Filed 11/05/18 Page 1 of 1

DOCKET No. \ ~ ,,....          M - L\ a lo"'J

AUSAA         LE-:zs       RcSSM l kl,,~                               DEF.'S COUNSEL     M'~>S\bf' HC )L
                                                                                            C                       N         SJ\--'b
                                                                       0 RETAINED 0 FEDERAL DEFENDERS -8-e:fA_ 0 PRESENTMENT ONLY
0 _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                 0 DEFENDANT WAIVES PRETRIAL REPORT

0 Rule 5       0 Rule 9 0 Rule 5(c)(3) 0 Detention Hrg.                   DATE OF ARREST _ _ _ _ __                  0 VOL. SURR.
                                              /0                      TIME OF ARREST _ _ _ _ __                      0 ON WRIT
~ther:              DE- .      i:- ~JC.£ fJ') · J Rs:i.S (; Cv Ii erN TIME OF PRESENTMENT - - - -

                                                              BAIL DISPOSITION
                                                                               0 SEE SEP. ORDER
0   DETENTION ON CONSENT W/O PREJUDICE      0 DETENTION: RISK OF FLIGHT/DANGER 0 SEE TRANSCRIPT
0   DETENTION HEARING SCHEDULED FOR:
0   AGREED CONDITIONS OF RELEASE     ---------
0   DEF. RELEASED ON OWN RECOGNIZANCE
0   $              PRB 0        FRP
0   SECURED BY$              CASH/PROPERTY:                           --------------------~
0   TRAVEL RESTRICTED TO SONY/EDNY I                 ------------------------~
0   TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
0   SURRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS)

0 PRETRIAL SUPERVISION: 0 REGULAR 0 STRICT 0 AS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEAL TH EV AL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION      0 HOME DETENTION     0 CURFEW    0 ELECTRONIC MONITORING    0 GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:----------
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _;REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:


                       vJe~.c<__.d                     "'( o:Ae•~<Y) __3~e.Kec.J.l                                                         ~'\ff""-'
                       ~<"">~\ ~~.                                                          '1t (, , 2c>\°\
0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        0 CONFERENCE BEFORE D.J. ON _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __

For Rule 5(c)C3) Cases:
0 IDENTITY HEARING WAIVED                                             0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                  0 CONTROL DATE FOR REMOVAL: _ _ _ __


PRELIMINARY HEARING DATE: _ _ _ _ __                                  0 ON DEFENDANT'S CONSENT


DATE•         II jdl.l'.                                                               ~-----
                                                                              UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
~      (original)-COURT FILE         flliK - U.S. ATTORNEY'S OFFICE        YfLl.mY - U.S. MARSHAL    QB.flili - PRETRIAL SERVICES AGENCY
Rev'd 20I6 IH - 2
